DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1, 2 and 9 have been amended. Claims 3-8 and 10-13 are as previously presented. Claims 1-13 are currently examined.
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kongkanand (US 2018/0331368), and further in view of Dadheech (US 2009/0214927).
As to claim 1 and 2, Kongkanand discloses a fuel cell catalyst (figure 2 #20 and #22, [0022]) comprising: a support (figure 2 #22, [0022]) comprising a titanium oxynitride ([0023], the support catalyst material 22 may include, for example, carbon black… the carbon black may also be modified by or combined with… metal oxynitride… titanium); an active material supported on the support (figure 2 #20, catalyst, [0022]). Kong is silent to wherein the titanium oxynitride is represented by the following formula 1 [formula 1] TiO1-yNy wherein 0.05 < y< 0.9. Dadheech discloses a fuel cell ([0018]) wherein titanium oxynitride is used within the fuel cell 1-yNy wherein 0.05 < y< 0.9 ([0023]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the formula from Dadheech within Kongkanand as a mere combing prior art elements according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results i.e. titanium oxynitride (see MPEP 2143 I (A) and/or (B)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Modified Kongkanand is silent to wherein the titanium oxynitride of formula 1 is comprised in an amount of 2.4 to 20 weight percent (2.5 to 19 weight percent for claim 2) based on the total weight of the support. However, Kongkanand discloses wherein the support comprises carbon black and titanium oxynitride ([0023], Kongkanand). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the amount of titanium oxynitride within the prior art conditions or through routine experimentation (see MPEP 2144.05 II A). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP 2144.05 II A). 
As to claim 3, modified Kongkanand discloses comprising 100 parts be weight of the support and 10-60 parts by weight of the active material ([0022], Kongkanand). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie
As to claim 4, modified Kongkanand discloses wherein, the active material has an average size of 2 to 10 nanometers ([0022], Kongkanand). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 5, modified Kongkanand discloses wherein, the support has a BET specific surface area of 20 to 50 meters squared per gram ([0023], Kongkanand). While modified Kongkanand does not specifically state wherein the support has an electrical conductivity of 20 to 40 S/sm. However, modified Kongkanand discloses chemical compound for the support i.e. titanium oxynitride (see claim 1 above) and the same compound would have the same properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claims 7 and 8, modified Kongkanand is silent to wherein, the support is prepared by a method comprising steps of: preparing an intermediate by heat-treating titanium dioxide (TiO2) to a temperature of 400 to 900 degrees Celsius while introducing a nitrogen-containing gas thereto; and cooling the intermediate (claim 7) wherein the heat treating is preformed by heating to a temperature of 400 to 900 degrees Celsius at a heating rate of 1 to 15 degrees Celsius per second (claim 8). However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the 
As to claim 9, modified Kongkanand discloses wherein, the active material includes one or more precious metals selected from among platinum (Pt), palladium (Pd), iridium (Ir) and ruthenium (Ru) ([0022] and [0023], Kongkanand). 
As to claim 10, modified Kongkanand discloses wherein, the active material further comprises one or more transition metals selected from among copper (Cu), cobalt (Co), nickel (Ni) and iron (Fe) ([0022], Kongkanand).  
As to claim 11, modified Kongkanand discloses a fuel cell electrode comprising the fuel cell catalyst of claim 1 (figure 1 #3 and #4, [0006], [0017] and [0022]; Kongkanand). 
As to claim 12, modified Kongkanand discloses a membrane electrode assembly (figure 1 #12, [0017]; Kongkanand) comprising: a cathode (figure 1 #2, [0017]; Kongkanand); an anode (figure 1 #3, [0017]; Kongkanand); and an electrolyte membrane (figure 1 #1, [0017]; Kongkanand) interposed between the cathode and the anode (figure 1, [0017]; Kongkanand), wherein one or more of the cathode and the anode comprise the fuel catalyst of claim 1 (figure 1 #2 and #3, [0006], [0017], [0022]; Kongkanand).  
As to claim 13, modified Kongkanand discloses a fuel cell comprising the fuel cell catalyst of claim 1 (figure 1 #14, [0017], [0006], [0022], Kongkanand).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kongkanand as applied to claim 1 above, and further in view of Asano (US 2004/0121211) or Park (US 2013/0216934). 
As to claim 6, modified Kongkanand discloses wherein, the support has pores. However, modified Kongkanand is silent to wherein, the support has an average pore size of 50 to 80 nanometers. Asano discloses a fuel cell ([0009]) with a catalyst support ([0052] and [0054]), wherein the support has an average pore size of 50 to 80 nanometers ([0052] and [0054]). Park discloses a fuel cell ([0010]) with a catalyst support ([0070]), wherein the support has an average pore size of 50 to 80 nanometers ([0070]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the average pore size from Asano or Park within modified Kongkanand as a mere combing prior art elements according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results i.e. average pore size of a catalyst support (see MPEP 2143 I (A) and/or (B)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
The applicant’s arguments are directed toward the instant claimed limitation “wherein the titanium oxynitride of Formula 1 is comprised in an amount of 2.4 to 20 weight percent based on the total weight of the support.” The examiner has used Kogkanand to reject this Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” 
The applicant has taken the stance that the instant claimed range has criticality and unexpected results. The applicant points to the instant table 1 within paragraph [0095] of the instant specification. The applicant has also provided 2 more supplementary comparative examples within Table A within the response to arguments. 
Given that the supplementary comparative examples are not within the instant specification and where not submitted within an Affidavit or Declaration. The examiner can not consider the supplementary examples. 
Now, given the table within the instant specification Comparative Example 1 does not use the instant claimed titanium oxynitride, and therefor does not contribute to the criticality or unexpected results of the weight percentage. The Example has a weight percentage of 5.5 weight percent and y of 0.25, Comparative example 2 has a weight percentage of 2.1 and a y of 0.11, and comparative example 3 has a weight percentage of 2.2 and a y of 0.25. Thus, give the y value only Example and Comparative Example 3 can be compared. While it is clear that Example has more desired properties then Comparative Example 3, the claim is not commensurate in scope with the Example as required by MPEP 716.02 (d). Therefore, the examiner maintains the rejection. As for the claimed weight percent MPEP 716.02(d) II states: “To establish unexpected results over a claimed range, applicants should compare a sufficient both inside and outside the claimed range to show the criticality of the claimed range.” Thus, the examiner maintains the rejection.
NOTE: If the applicant proceeds to go down the path of criticality and unexpected results the applicant can either go path (a) in which to make the claim commensurate in scoop with the Example, which would yield a more narrow claim, or (b) submit an affidavit with Supplementary Comparative Examples 1 and 2, these examples in conjunction with Comparative Example 3 would meet the requirement of sufficient number of test outside of the claimed range, and submit another 1 or 2 examples within the claimed range plus the already present Example would be a sufficient number of test inside the claimed range. Lastly, the examiner is not requiring these tests only that this would be needed if this path is taken to overcome the above rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The oxygen reduction reaction on Pt/TiOxNy-based electro catalyst for PEM fuel cell applications by Wang as cited within the IDS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724